PER CURIAM.
This is upon application for leave to proceed on appeal in forma pauperis, “from an opinion and order of the District Court of the United States for the Northern District of California, Southern Division, issued on the twenty-sixth day of October in the year of our Lord one thousand nine hundred thirty-nine, and from an order and certificate of the same court of December eighth, year aforesaid, denying appeal and certifying the grounds for appeal are frivolous”. In view of this certificate of the trial court the application is denied. See, Smith et al. v. Johnston, 9 Cir., 109 F.2d 152, filed by this court, January 15, 1940.